Wilson, Judge:
These appeals, covering certain bamboo blinds, bamboo porch shades, and accompanying sets of hardware accessories, have been submitted for decision upon the following stipulation of counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the parties hereto, subject to the approval of the Court, that the merchandise covered by the above appeals for reappraisement consists of bamboo blinds, bamboo porch shades, and sets of hardware accessories imported from Japan; and that each bamboo blind and bamboo porch shade, as invoiced, is accompanied by one set of hardware accessories.
*497That on or about the dates of exportation of the merchandise hereinbefore described, such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Japan, in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other costs, charges, and expenses incident to placing the merchandise in condition packed ready for shipment to the United States, at the appraised unit values, packed; that said unit values include the cost of the sets of hardware accessories, which cost is 3 cents (Ü.S. Oy) per set of hardware accessories; and that there was no higher foreign value.
That the above appeals for reappraisement are limited to the merchandise hereinbefore described and are abandoned as to all other' merchandise; and that said appeals may be deemed to be submitted for decision upon this stipulation.
On the agreed facts, I find and bold that export value, as that value is defined in section 402(d) of the Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise here involved, and that such values for the items covered by the appeals herein were the appraised unit values, packed, the said unit values including therein the cost of the sets of hardware accessories, which cost is 3 cents (United States currency) per set of hardware accessories.
The appeals having been abandoned insofar as they relate to all other merchandise, to that, extent, the appeals are dismissed.
Judgment will be entered accordingly.